Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-33 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 5, the phrase “the wireless communications” lacks proper antecedent basis.  Should claim 5 depend from claim 2?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, 22-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waris et al. (USPGPUB 2014/0279596) (hereinafter “Waris”).

As per claim 2, Waris is further considered to teach a method of handling a portable article 140 according to claim 1 wherein the alarm device 150/400 comprises a communications controller using wireless communications, e.g., 155 (FIG. 1B; para [0046]).
As per claim 3, Waris is further considered to teach a method of handling a portable article 140 according to claim 1 wherein the recipient transmits the unlock code to the alarm device 150/400 using a smart device having wireless communications.
As per claim 4, Waris is further considered to teach a method of handling a portable article 140 according to claim 1 wherein delivery personal place the alarm device 150/400 into an activated mode using a smart device 110/118 having wireless communications (FIG. 1B, 2, 3A) (para [0034]; [0062]; step 370).

As per claim 6, Waris is further considered to teach a method of handling a portable article 140 according to claim 1 further comprising the step of a shipper, e.g., “sender” 111 of the portable article 140 associating the alarm device 150/400 with the portable article 140 (see step 330; FIG. 3A) and generating the unlock code (para [0044], [0051], [0079].
As per claim 7, Waris is further considered to teach a method of handling a portable article 140 according to claim 1 further comprising the step of authenticating the recipient prior to providing the unlock code to the recipient, e.g., step 280, “the PCD 150 attached to the package 140 authenticates and authorizes the recipient to pick up the package 140 by communicating security information with the recipient's device 118,” (see FIG. 2; para [0049].
As per claim 7, Waris is further considered to teach a method of handling a portable article 140 according to claim 3 wherein the recipient smart device 119 transmits location of the smart device and time of deactivation to a remote location, e.g., transportation management system 170 and/or server 180, for verifying delivery status of the portable article 140 (see step 380; FIG. 3A; para [0034] or step 990 (FIG. 9, para [0175]).
Further, with respect to claim 9, Waris (see also FIG. 4) is considered to teach an alarm device 150/400 for monitoring delivery of a portable article 140 to a destination site, comprising: a housing, e.g., 412/414, adapted to be associated with a portable article 140, the housing enclosing a programmable controller unit 430 (para [0109]) configured for wireless communications 440/445 (para [0110]), a sensor 460 and an alarm generator 454 (para [0110]), and having a unique ID, e.g., NFC key code (para [0051]), wherein the programable controller 
Further, with respect to claim 10, Waris is considered to teach an alarm device 150/400 according to claim 9 wherein the alarm device 150/400 uses NFC wireless communications (see para [0044]).
Further, with respect to claim 11, Waris is considered to teach an alarm device 150/400 according to claim 9 wherein the alarm device 150/400 uses RFID wireless communications (see para [0044]).
Further, with respect to claim 12, Waris is considered to teach an alarm device 150/400 according to claim 9 wherein the programmed controller unit 430 is programmed to selectively operate in a user interface mode 450 for effecting wireless communication 440/445 with any one of shipper smart device 117, a driver smart device 118 or a user smart device 119 (para [0034]).
Further, with respect to claim 13, Waris is considered to teach an alarm device 150/400 according to claim 12 wherein each of the smart device includes a program app for communicating with the alarm device 150/400, e.g., “package control application,” (para [0051]).

Similarly, as described with respect to claim 9, supra, Waris is further considered to encompass the system of claim 15 for monitoring delivery of a portable article 140 to a destination site comprising: an alarm device 150/400 adapted to be associated with a portable article 140, the alarm device 150/400 including a programmable controller unit 430 configured for wireless communications 440/445, a sensor 460 and an alarm generator 454, and having a unique ID, e.g., NFC key code (para [0051]); a first smart device 117 for generating an unlock code and having wireless communications for transmitting the unlock code to the alarm device 150/400; a second smart device 118 having wireless communications and responsive to delivery of the portable article 140 to a destination site 130 operatively placing the alarm device 150/400 into an activated mode; and a third smart device 119 having wireless communications selectively receiving the unlock code, wherein the programable controller unit is programmed to: receive and store the unlock code from the first smart device, receive a command to place the alarm device 150/400 into the activated mode from the second smart device, and with the portable article 140 operatively associated with the alarm device 150/400 at the destination site 130 and the alarm device 150/400 in the activated mode, the alarm device 150/400 activating the alarm generator in the event an unauthorized activity with respect to the portable article 140 occurs as determined by the sensor and the alarm device 150/400 transitioning to a deactivated mode responsive to receiving the unlock code from the recipient of the portable article 140 using the third smart device (see claim 9 description and also para [0051]-[0052];[0129]).

Further, with respect to claim 17, Waris is considered to teach wherein the wireless communications comprise RFID wireless communications (see para [0044]).
Further, with respect to claim 18, Waris is considered to teach wherein the programmed controller unit is programmed to selectively operate in a user interface mode for effecting wireless communication with any one of the first 117, second 118 and third 119 smart devices (see para [0034]).
Further, with respect to claim 19, Waris is considered to teach wherein each of the smart devices includes a program app for communicating with the alarm device 150/400, e.g., “package control application,” (para [0051]).
Further, with respect to claim 20, Waris is considered to teach wherein the sensor 460 comprise an accelerometer 462 and the unauthorized activity comprises movement of the portable article 140 (para [0460]).
Still further, the limitations of claim 22 are considered to be encompassed by Waris as described with respect to claim 1, supra. It is noted that the terms “armed state” and “unarmed state” of claim 22 would be correlated to the terms “activated mode” and “deactivated mode”, respectively.  The method of handling a portable article 140, comprising the steps of: delivering the portable article 140 to a destination site 130at which the portable article 140 is operatively associated with an alarm device 150/400, the alarm device 150/400 having an armed state and an unarmed state, with the portable article 140 operatively associated with the alarm device 150/400 at the destination site 130 and the alarm device 150/400 in the armed state, the alarm device 150/400 generates an alarm signal, e.g., visual or audio output; (para [0052], [0080], [0128]-
Further, with respect to claim 23, Waris is considered to teach the method of handling a portable article 140 according to claim 22 wherein the portable article 140 is operatively associated with the alarm device 150/400 by placing the portable article 140 in proximity to a component of the alarm device 150/400 at the destination site 130 (see para [0040]-[0041]).
Further, with respect to claim 24, Waris is considered to teach the method of handling a portable article 140 according to claim 22 wherein the portable article 140 is operatively associated with the alarm device 150/400 by attaching at least a part of the alarm device 150/400 to the portable article 140, e.g., PAD 133 (see para [0041]).
Further, with respect to claim 25, Waris is considered to teach the method of handling a portable article 140 according to claim 22 wherein the portable article 140 is operatively associated with the alarm device 150/400 by attaching at least a part of the alarm device 150/400 to packaging material for the portable article 140, e.g., PAD 133 (see para [0041]).
Further, with respect to claim 26, Waris is considered to teach the method of handling a portable article 140 according to claim 22 further comprising the step of changing the alarm device 150/400 from the unarmed state into the armed state with the portable article 140 at the destination site 130, e.g., see step 370 (FIG. 3A; para [0062]).
Further, with respect to claim 27, Waris is considered to teach the method of handling a portable article 140 according to claim 26 wherein the alarm device 150/400 is changed from the unarmed state into the armed state through an action at the destination site 130, e.g., see step 370 (FIG. 3A; para [0062]). 

Further, with respect to claim 29, Waris is considered to teach the method of handling a portable article 140 according to claim 22 further comprising the step of changing the alarm device 150/400 from the armed state into the unarmed state with the portable article 140 at the destination site 130, e.g., see step 380 (FIG. 3A; para [0063]).
Further, with respect to claim 30, Waris is considered to teach the method of handling a portable article 140 according to claim 22 wherein the alarm device 150/400 has a sleep state, e.g., “low-power state” (see para [0087]) and further comprising the step of causing the alarm device 150/400 to change from the armed state into the sleep state at the destination site 130, whereupon the unauthorized activity causes the alarm device 150/400 to generate the alarm signal, e.g., a “motion warning” (see FIG. 5; para [0131]).
Further, with respect to claim 31, Waris is considered to teach the method of handling a portable article 140 according to claim 30 wherein the alarm device 150/400 is changed from the armed state into the sleep state upon passage of a predetermined time period after the alarm device 150/400 is changed into the armed state, e.g., “low-power state” (see para [0087]).
Further, with respect to claim 32, Waris is considered to teach the method of handling a portable article 140 according to claim 22 further comprising the step of monitoring the state of the alarm device 150/400 through a wirelessly connected device, e.g., see para [0089].
Further, with respect to claim 33, Waris is considered to teach the method of handling a portable article 140 according to claim 22 further comprising the step of changing the state of the alarm device 150/400 through a wirelessly connected device, e.g., smart phone (see para [0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waris.
For a description of Waris, see the rejection, supra.  With respect to claim 21, Waris discloses a “server”, however, is expressly silent as to that “server” being a “cloud server”.  However, Official Notice is taken that a cloud server is a notoriously old and well-known type of server which is at a remote facility and therefore does not require space onsite.  From this, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have utilized a “cloud” server for storing status information relative to delivery of the portable article 140, as such servers are well known in the computing world and is known to optimize data storage, as readily apparent to a skilled artisan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB to Anders et al. (2020/0097902) which is cited to disclose a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 23, 2022